Filed pursuant to Rule 433 Registration Statement No. 333-180300-03 January 16, 2014 Credit Suisse Equal Weight MLP Index ETN The Credit Suisse Equal Weight MLP Index Exchange Traded Notes (the “ETNs”) are senior, unsecured debt securities issued by Credit Suisse AG (“Credit Suisse”), acting through its Nassau Branch that are linked to the return of the Cushing® 30 MLP Index (the “Index”). The ETNs are designed to provide investors with exposure to the Cushing® 30 MLP Index and may pay a variable quarterly coupon linked to the cash distributions paid on the constituent MLPs in the Index, as reduced by the investor fee. The ETNs are listed on NYSE Arca under the ticker symbol “MLPN.” 1 The ETNs should be purchased only by knowledgeable investors who understand the potential consequences of investing in the ETNs. ETN Details ETN ticker MLPN Indicative value ticker MLPN.IV Bloomberg Index ticker MLPX CUSIP/ISIN 22542D852 / US22542D8520 Primary Exchange NYSE Arca ETN annual investor fee 0.85%* 12-month yield 4.34%** 12-month total return 35.80%*** 12-month price return 30.15% ETN inception date April 13, 2010 Underlying index Cushing® 30 MLP Index *Because of daily compounding, the actual investor fee realized may exceed 0.85% per annum. **Actual coupons over previous 12 months ended 12/31/13 divided by indicative value of MLPN on 12/31/13. ***Return based on the change in the indicative value of the ETN from 12/31/12 to 12/31/13 plus any coupon payments paid to holders of the ETN during that period. Index Returns (as of 12/31/2013) 1 month 1.13% 3 month 6.84% 1 year 30.15% Since inception annualized* 18.03% *Index inception date was November 1, 2009. Index Statistics (12/31/2012 to 12/31/2013) Correlation to S&P ndex 0.58 Correlation to Barclays US Aggregate TR Index 0.02 Annualized Volatility 14.04% 1-Year Sharpe ratio* 2.14 *Sharpe ratio calculated using the Federal Funds Effective Rate as of December 31, 2013. 1 Credit Suisse has no obligation to maintain any listing on NYSE Arca or any other exchange and we may delist the ETNs at any time. Strategy Focus n MLPs are publicly traded limited or general partnership interests.
